           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

PAUL ROPPOLO,                                  )
                                               )
                             Plaintiff,        )
                                               )
v.                                             )           No. CIV 19-142-JHP-SPS
                                               )
JAMES A. YATES, et al.,                        )
                                               )
                             Defendants.       )

                                 OPINION AND ORDER

       Plaintiff, a pro se state prisoner incarcerated at Davis Correctional Facility (DCF) in
Holdenville, Oklahoma, has filed this civil rights complaint pursuant to 42 U.S.C. § 1983,
seeking relief for alleged constitutional violations at his facility. (Dkt. 1). The defendants
are James A. Yates, DCF Warden; FNU Dorman, Chief; FNU Brown, Chief; Ms. Adea, Unit
Manager; and FNU Martinez, Unit Manager.
       Plaintiff alleges that prior to his incarceration in December 2012, he had his own
website, apollomotivates.com, which was directed toward “troubled youth who are at risk
concerning a widespread epidemic of street violence and in-home abuse.” (Dkt. 1 at 2). He
claims he is a “motivational speaker,” reinforcing his website’s mission. Id. He complains,
however, that his facility has prohibited him from “advanc[ing] the internet directly or
indirectly,” in violation of his rights of free speech and equal protection. Id. He further
asserts he has suffered the loss of earned credits and privileges. Id. His request for relief is
unclear. Id. at 3.
       After review of the complaint, the Court finds Plaintiff must file an amended civil
rights complaint on the Court’s form, as set forth below.
Screening/Dismissal Standards
       Federal courts must engage in a preliminary screening of cases in which prisoners
seek redress from a governmental entity or officer or employee of a governmental entity. 28
U.S.C. § 1915A(a). The Court must identify any cognizable claims and dismiss any claims
which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b);
28 U.S.C. § 1915(e)(2)(B).
       The pleading standard for all civil actions was articulated in Bell Atl. Corp. v.
Twombly, 550 U.S. 544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). To avoid
dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint must present
factual allegations, assumed to be true, that “raise a right to relief above the speculative
level.” Twombly, 550 U.S. at 555. The complaint must contain “enough facts to state a
claim to relief that is plausible on its face.” Id. at 570. A court must accept all the well-
pleaded allegations of the complaint as true, even if doubtful in fact, and must construe the
allegations in the light most favorable to the plaintiff. Id. at 555-56. “So, when the
allegations in a complaint, however true, could not raise a claim of entitlement to relief,” the
cause of action should be dismissed. Id. at 558. The Court applies the same standard of
review for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) that is employed for Fed. R. Civ.
P. 12(b)(6) motions to dismiss for failure to state a claim. Kay v. Bemis, 500 F.3d 1214,
1217-18 (10th Cir. 2007).
       A pro se plaintiff’s complaint must be broadly construed under this standard.
Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The
generous construction to be given to the pro se litigant’s allegations, however, “does not
relieve the plaintiff of the burden of alleging sufficient facts on which a recognized legal
claim could be based.”       Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
Notwithstanding a pro se plaintiff’s various mistakes or misunderstandings of legal doctrines
or procedural requirements, “if a court can reasonably read the pleadings to state a valid
claim on which the plaintiff could prevail, it should do so . . . .” Id. A reviewing court need
not accept “mere conclusions characterizing pleaded facts.” Bryson v. City of Edmond, 905
F.2d 1386, 1390 (10th Cir. 1990). “While a complaint attacked by a Rule 12(b)(6) motion

                                               2
to dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the
grounds of his entitlement to relief requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at
555 (quotations and citations omitted). The court “will not supply additional factual
allegations to round out a plaintiff’s complaint or construct a legal theory on a plaintiff’s
behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).
Amended Complaint
       Within twenty-one (21) days of the entry of this Order, Plaintiff must file an amended
complaint on the Court’s form. The amended complaint must set forth the full name of each
person he is suing under 42 U.S.C. § 1983. See Sutton v. Utah State Sch. for the Deaf &
Blind, 173 F.3d 1226, 1237 (10th Cir. 1999) (holding that “a cause of action under § 1983
requires a deprivation of a civil right by a ‘person’ acting under color of state law”).
       Plaintiff must provide a short and plain statement of when and how each named
defendant violated his constitutional rights and showing Plaintiff is entitled to relief from
each named defendant. See Fed. R. Civ. P. 8(a). He also shall identify a specific
constitutional basis for each claim. See id. He is admonished that simply alleging that a
defendant is an employee or supervisor of a state agency is inadequate to state a claim.
Plaintiff must go further and state how the named defendant’s personal participation violated
his constitutional rights. Furthermore, the Court will only consider claims “based upon the
violation of a plaintiff’s personal rights, and not the rights of someone else.” Archuleta v.
McShan, 897 F.2d 495, 497 (10th Cir. 1990).
       The amended complaint must include all claims and supporting material to be
considered by the Court. It must be complete in itself, including exhibits, and may not
reference or attempt to incorporate material from the original complaint or exhibits. An
amended complaint supersedes the original complaint and renders the original complaint of
no legal effect. See Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991); Gilles v. United
States, 906 F.2d 1386, 1389 (10th Cir. 1990). See also Local Civil Rule 9.2(c). Pursuant to

                                              3
Local Civil Rule 5.2(a), the amended complaint must be clearly legible, and only one side
of the paper may be used.
       The Court Clerk is directed to send Plaintiff the proper form for filing an amended
complaint. If Plaintiff fails to file an amended complaint in accordance with this Order, this
action shall be dismissed for failure to state a claim upon which relief may be granted.
       ACCORDINGLY, Plaintiff is directed to file within twenty-one (21) days an
amended complaint on the Court’s form as directed in this Order. The Court Clerk is
directed to send Plaintiff a copy of the form for filing an amended civil rights complaint in
this Court. Failure to comply with this Order will result in dismissal of this action without
further notice.
       IT IS SO ORDERED this 9th day of July 2019.




                                              4
